Exhibit 10.11

 

SUNSHINE HEART, INC.
FORM OF RESTRICTED STOCK UNIT AWARD GRANT NOTICE

(2013 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN)

 

Sunshine Heart, Inc., a Delaware corporation (the “Company”), pursuant to its
2013 Non-Employee Directors’ Equity Incentive Plan (the “Plan”), hereby grants
to the Participant the number of restricted stock units (“RSUs”) set forth below
(this “Award”).  This Award is subject to all of the terms and conditions set
forth in this Restricted Stock Unit Award Grant Notice (this “Grant Notice”),
the related Restricted Stock Unit Award Agreement (the “Award Agreement”) and
the Plan, both of which are attached hereto and incorporated herein in their
entireties.  Capitalized terms not explicitly defined herein but defined in the
Plan or the Award Agreement will have the same definitions as in the Plan or the
Award Agreement.  If there is any conflict between the terms in this Grant
Notice and the Plan, the terms of the Plan will control.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of RSUs:

 

Vesting Schedule:                     [                                    
(each, a “Vesting Date”).]

 

Settlement of RSUs:         Subject to Capitalization Adjustments, one share of
Common Stock will be issued for each RSU that vests at the time set forth in
Section 5 of the Award Agreement.

 

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, the terms and conditions of this Grant Notice, the
Award Agreement and the Plan. The Participant acknowledges and agrees that this
Grant Notice and the Award Agreement may not be modified, amended or revised
except as provided in the Plan. The Participant further acknowledges that as of
the Date of Grant, this Grant Notice, the Award Agreement and the Plan set forth
the entire understanding between the Participant and the Company regarding this
Award and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) other Restricted Stock
Unit Awards previously granted and delivered to the Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written service or severance
arrangement that would provide for vesting acceleration of this Award upon the
terms and conditions set forth therein.

 

By accepting this Award, the Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

This Grant Notice may be executed in one or more counterparts, each of which
will be deemed to be an original, and all of which will constitute one document.

 

1

--------------------------------------------------------------------------------


 

SUNSHINE HEART, INC.

 

PARTICIPANT

 

 

 

By:

 

 

By:

 

Name:

 

 

Date:

 

Title:

 

 

 

Date:

 

 

 

 

ATTACHMENTS: Restricted Stock Unit Award Agreement and 2013 Non-Employee
Directors’ Equity Incentive Plan

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

SUNSHINE HEART, INC.
2013 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

 

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to your Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (this “Agreement”), Sunshine
Heart, Inc. (the “Company”) has granted you a Restricted Stock Unit Award (your
“Award”) under its 2013 Non-Employee Directors’ Equity Incentive Plan (the
“Plan”) for the number of restricted stock units (“RSUs”) indicated in the Grant
Notice.  Capitalized terms not explicitly defined in this Agreement or in the
Grant Notice but defined in the Plan will have the same definitions as in the
Plan.  If there is any conflict between the terms in this Agreement and the
Plan, the terms of the Plan will control.

 

The details of your Award are as follows.

 

1.                                      VESTING.  The RSUs subject to your Award
will vest as provided in the Grant Notice.  Vesting will cease upon termination
of your Continuous Service for any reason.  Any RSUs that have not yet vested
will be forfeited upon termination of your Continuous Service for any reason.

 

2.                                      NUMBER OF RSUS & SHARES OF COMMON STOCK.

 

(a)                                 The RSUs subject to your Award will be
adjusted for Capitalization Adjustments.

 

(b)                                 Any additional restricted stock units and
any shares, cash or other property that become subject to your Award pursuant to
this Section 2 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the RSUs subject to your Award.

 

(c)                                  No fractional shares or rights for
fractional shares of Common Stock will be created pursuant to this Section 2. 
Any fraction of a share will be rounded down to the nearest whole share.

 

3.                                      TERMINATION OF SERVICES; FORFEITURE. 
Notwithstanding any other provision of this Agreement:

 

(a)                                 Termination for Any Reason.  Any unvested
RSUs subject to your Award will be immediately canceled and forfeited upon
termination of your Continuous Service for any reason.

 

(b)                                 Discretion to Accelerate.  Notwithstanding
the provisions of Section 3(a) hereof, the Board retains the right to accelerate
the vesting of all or a portion of the RSUs subject to your Award.

 

1

--------------------------------------------------------------------------------


 

4.                                      CORPORATE TRANSACTION; CHANGE IN
CONTROL.  Upon a Corporation Transaction or Change in Control, the RSUs subject
to your Award will fully vest, subject to your Continuous Service through the
effective date of such Corporate Transaction or Change in Control.

 

5.                                      SETTLEMENT.  Subject to Section 11
below, following the occurrence of any Vesting Date, the Company shall deliver
to you the number of shares of Common Stock equal to the number of RSUs subject
to your Award that vested on such Vesting Date.  The Company shall deliver such
shares as soon as administratively practicable after such Vesting Date, but in
no event later than 2-1/2 months following the end of the calendar year in which
such Vesting Date occurs.

 

6.                                      SECURITIES LAW COMPLIANCE.  The Company
will not issue you any shares of Common Stock upon settlement of your Award in
accordance with Section 5 hereof unless either (a) the shares are registered
under the Securities Act, or (b) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act.  Your
Award also must comply with other laws and regulations applicable to it, and you
will not receive any shares of Common Stock upon settlement of your Award in
accordance with Section 5 hereof if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

 

7.                                      TRANSFERABILITY.  Prior to the time that
shares of Common Stock have been delivered to you, you may not transfer, pledge,
sell or otherwise dispose of any portion of the RSUs subject to your Award or
the shares that may be issued upon vesting of the RSUs.  For example, you may
not use shares that may be issued in respect of your RSUs as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares. 
This restriction on transfer will lapse upon delivery to you of shares of Common
Stock in accordance with Section 5 hereof.  Any attempt to sell, transfer,
pledge, assign, or otherwise alienate or hypothecate, or dispose of in any
manner any of the RSUs subject to your Award or the shares in respect of the
RSUs contrary to the terms of this Agreement and/or the Plan shall be null and
void and without legal effect.

 

(a)                                 Death.  The RSUs subject to your Award are
not transferable other than by will and by the laws of descent and
distribution.  Upon receiving written permission from the Board or its duly
authorized designee, you may, by delivering written notice to the Company, in a
form provided by or otherwise satisfactory to the Company and any broker
designated by the Company to effect transactions under the Plan, designate a
third party who, in the event of your death, will thereafter be entitled to
receive any distribution of Common Stock or other consideration to which you
were entitled at the time of your death pursuant to this Agreement.  In the
absence of such a designation, the executor or administrator of your estate will
be entitled to receive, on behalf of your estate, such Common Stock or other
consideration.

 

(b)                                 Domestic Relations Orders.  Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer your right to receive the distribution
of Common Stock or other consideration in respect of the RSUs subject to your
Award, pursuant to the terms of a domestic relations order or official marital
settlement

 

2

--------------------------------------------------------------------------------


 

agreement that contains the information required by the Company to effectuate
the transfer.  You are encouraged to discuss with the Company’s general counsel
(if any) the proposed terms of any such transfer prior to finalizing the
domestic relations order or marital settlement agreement to help ensure the
required information is contained within the domestic relations order or marital
settlement agreement.  The Company is not obligated to allow you to transfer
your Award in connection with your domestic relations order or marital
settlement agreement.

 

8.                                      DIVIDENDS; RIGHTS AS A STOCKHOLDER.  You
will receive no benefit or adjustment to the RSUs subject to your Award with
respect to any cash dividend, stock dividend or other distribution, except as
contemplated by the Plan with respect to Capitalization Adjustments. Except as
otherwise provided herein, you will have no rights as a stockholder with respect
to shares of Common Stock issuable upon settlement of the RSUs subject to your
Award unless and until you have become the holder of record of such shares.

 

9.                                      RESTRICTIVE LEGENDS.  The certificates
representing the shares of Common Stock issued upon settlement of the RSUs
subject to your Award may be endorsed with appropriate legends as determined by
the Company in its discretion.

 

10.                               AWARD NOT A SERVICE CONTRACT.  Your Continuous
Service is not for any specified term and may be terminated by you or by the
Company or an Affiliate at any time, for any reason, with or without cause and
with or without notice.  Nothing in this Agreement (including, but not limited
to, the vesting of the RSUs subject to your Award or the issuance of shares of
Common Stock upon vesting of the RSUs subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan will: (a) confer upon you any right to continue in the
service of, or affiliation with, the Company or an Affiliate; (b) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of service or affiliation; (c) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or the Plan; or
(d) deprive the Company of the right to terminate your Continuous Service at any
time, for any reason, and without regard to any future vesting opportunity that
you may have.

 

11.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 On each Vesting Date, and on or before the
time the Company delivers the shares of Common Stock issuable upon vesting of
the RSUs subject to your Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with your Award (the “Withholding Taxes”).  Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to

 

3

--------------------------------------------------------------------------------


 

be delivered upon settlement of the RSUs subject to your Award to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
the RSUs with a Fair Market Value (measured as of the date such shares of Common
Stock are issued to you) equal to the amount of such Withholding Taxes; 
provided, however, that the number of such shares of Common Stock so withheld
will not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

 

(b)                                 Unless the Withholding Taxes of the Company
and/or any Affiliate are satisfied, the Company will have no obligation to
deliver to you any Common Stock in connection with your Award.

 

(c)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

 

12.                               NO OBLIGATION TO MINIMIZE TAXES.  The Company
has no duty or obligation to minimize the tax consequences to you of your Award
and will not be liable to you for any adverse tax consequences to you arising in
connection with your Award.  You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
your Award and by signing the Grant Notice, you have agreed that you have done
so or knowingly and voluntarily declined to do so.

 

13.                               UNSECURED OBLIGATION.  Your Award is unfunded,
and as a holder of vested RSUs, you will be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue shares or
other property pursuant to this Agreement.  Nothing contained in this Agreement,
and no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.

 

14.                               OTHER DOCUMENTS.  You hereby acknowledge
receipt of and the right to receive a document providing the information
required by Rule 428(b)(1) promulgated under the Securities Act, which includes
the Plan prospectus.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.

 

15.                               SECTION 409A OF THE CODE.  Your Award and the
RSUs subject thereto are intended to comply with the “short-term deferral”
rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and accordingly be
exempt from Section 409A of the Code and will be construed consistently
therewith.  Each RSU subject to your Award will be represented by a separate
payment for one share of Common Stock for purposes of Section 409A of the Code. 
Notwithstanding the foregoing, if any portion of the RSUs subject to your Award
fail to satisfy

 

4

--------------------------------------------------------------------------------


 

the requirements of the short-term deferral rule and are otherwise not exempt
from, and therefore deemed to be deferred compensation subject to, Section 409A
of the Code, and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made on account of the your
separation from service and was scheduled to made on or within the first six
months following such separation from service will not be made on the originally
scheduled date, but will instead be issued in a lump sum on the date that is six
months and one day after the date of your separation from service without
interest, with the balance of the shares issued thereafter in accordance with
the original vesting and issuance schedule set forth above, but if and only if
such delay in the issuance of the shares is necessary to avoid the imposition of
taxation on you in respect of the shares under Section 409A of the Code.  The
Company makes no representation or warranty and will have no liability to you or
any other person, other than with respect to payments made by the Company in
violation of the provisions of this Agreement, if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Section 409A of the Code but not to satisfy the conditions of Section 409A of
the Code.

 

16.                               NOTICES.  Any notices provided for in this
Agreement or the Plan must be given in writing (including electronically) and
will be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five days after deposit in the U.S. mail,
postage prepaid, addressed to you at the last address you provided to the
Company.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and your Award by electronic
means or to request your consent to participate in the Plan by electronic
means.  By accepting your Award, you consent to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  If there is any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan will control.
 In addition, your Award (and any compensation paid or shares issued under your
Award) is subject to recoupment in accordance with The Dodd—Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law.

 

18.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of your Award will not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

19.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or

 

5

--------------------------------------------------------------------------------


 

invalid.  Any Section of this Agreement (or part of such a Section) so declared
to be unlawful or invalid will, if possible, be construed in a manner which will
give effect to the terms of such Section or part of a Section to the fullest
extent possible while remaining lawful and valid.

 

20.                               CONSENT TO TRANSFER OF PERSONAL DATA.  In
administering the Plan, or to comply with applicable legal, regulatory, tax, or
accounting requirements, it may be necessary for the Company to transfer certain
Participant data to an Affiliate or to its outside service providers or
governmental agencies.  By accepting your Award, you consent, to the fullest
extent permitted by law, to the use and transfer, electronically or otherwise,
of your personal data to such entities for such purposes.

 

21.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Award will be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder will inure to the
benefit of, and be enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award, and fully
understand all provisions of your Award.

 

(d)                                 This Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement will be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

*  *  *

 

This Agreement will be deemed to be signed by you upon the signing by you of the
Grant Notice to which it is attached.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

2013 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------